COMPTON, Justice,
joined by MOORE, Justice, dissenting.
I disagree with the opinion of the court for several reasons. First, the court states: “It is our view that no reasonable juror could have concluded that defendant’s action of proceeding when he should have been stopping was not legal cause of the accident and the verdict is thus plainly unreasonable and unjust.” It is not, however, within the province of this appellate court to determine what a reasonable juror could have concluded. It is instead our task to determine whether the trial court abused its discretion when it determined that the jury verdict was reasonable and refused to grant a new trial. We have repeatedly held: “The grant or denial of a motion for a new trial is a matter of discretion with the trial court and will not be interfered with ‘except in the most exceptional circumstances and to prevent a miscarriage of justice.’” Exxon Corp. v. Alvey, 690 P.2d 733, 741 (Alaska 1984) (quoting International Bhd. of Teamsters, Local 959 v. King, 572 P.2d 1168, 1178 (Alaska 1977) (quoting National Bank of Alaska v. McHugh, 416 P.2d 239, 244 (Alaska 1966))). The court fails to show that this case presents “exceptional circumstances.”
Second, the court takes issue with inclusion of the “substantial factor” test in the jury instruction on legal cause. The court quotes extensively from Prosser & Keeton on the Law of Torts1 regarding the use of *140the substantial factor test as a determinant of legal cause. Apparently on the advice found in that treatise, this court introduces the test of “unforeseeable or indirect consequences” as the determinant of legal cause. Finding no unforeseeable or indirect consequences in the case at bar, the court concludes: “There is no reason on these facts to impose any limitation on the but for cause requirement and it cannot be reasonably concluded that defendant’s negligence did not meet both elements of the instruction.”
I note first that the correctness of this jury instruction is not an issue in this appeal. The court sua sponte has decided to review this instruction.
Second, the court has reached a conclusion inconsistent with Alaska law. Although Prosser & Keeton on the Law of Torts is an excellent legal reference source, its analysis of legal cause has not been adopted as the law of this state. Instead, this court has embraced the “substantial factor” test as the appropriate test for legal cause. We have written:
Negligent conduct may be found to be the “legal cause” of harm if the negligent act “was more likely than not a substantial factor in bringing about [the] injury.”
Morris v. Farley Enter., Inc., 661 P.2d 167, 169 (Alaska 1983) (quoting Sharp v. Fairbanks North Star Borough, 569 P.2d 178, 181 (Alaska 1977) (quoting City of Fairbanks v. Nesbett, 432 P.2d 607, 610 (Alaska 1967))); see also State v. Abbott, 498 P.2d 712, 726 (Alaska 1977) (quoting City of Fairbanks, 432 P.2d at 610) (“it [is] proper to find that a defendant's negligent conduct was the ‘legal cause’ of plaintiff’s injury if the negligent act ‘was more likely than not a substantial factor in bringing about [plaintiff’s] injury.’ ”)
We have also clearly held that:
[t]he issue of proximate [or legal] cause is normally a question for the jury to decide and becomes a matter of law only where reasonable minds could not differ.
Dura Corp. v. Harned, 703 P.2d 396, 406 (Alaska 1985).
Considering the unchallenged jury instruction here given, which included the “substantial factor” test, the jury’s decision was not unreasonable. Based on the testimony presented, the jury could reasonably conclude that defendant was negligent in assuming that James McCarthy intended to allow him to enter South Cushman Street, or in driving at the speed he testified to. Likewise, the jury could conclude that James McCarthy was negligent because 1) he cut in front of defendant after making a last minute decision to enter the lot and proceed toward the gas pumps, 2) he failed to signal before entering the lot to convey his intention to turn into it, and 3) he drove notwithstanding a blind spot in his pickup truck that prevented him from seeing defendant’s vehicle;
The jury could also reasonably conclude that defendant’s negligence was not a substantial factor in causing the accident, but that James McCarthy’s negligence was. Likewise, the jury could conclude that defendant’s negligent assumption regarding James McCarthy!^ intentions, or defendant’s speed, was not a substantial factor leading to James McCarthy and his passenger’s damages, but rather that James McCarthy's failure to signal, his entry into the lot at an angle, and his failure to see defendant’s vehicle, even at the time of the collision, were the substantial factors leading to the damages he and his passenger suffered. In other words, it is reasonable for the jury to find that had defendant made no assumption, or driven at a lower speed, the accident would still have occurred.
Finally, the court attempts to bolster its argument by reference to defendant’s “admission” of causation. The record, however, reflects that defendant had not the slightest notion of the concept of legal or proximate cause. Its meaning was not explained to him at any point during his testimony. Defendant’s testimony was simply that he felt that his assumption about what James McCarthy was going to do was “one of the causes” of the accident.
Proximate cause is a legal concept. Specific conduct is the legal or proximate *141cause of an injury if the conduct can be said to be more likely than not a substantial factor in bringing it about. Obviously this is not what the term “cause” means in the everyday parlance of a layperson. Defendant was merely stating his opinion regarding one of the causes in bringing about the collision. He did not admit to fault. The jury is entitled to grant whatever weight it chooses to this testimony, or even disregard it all together.
I therefore conclude that there was sufficient conflicting evidence presented to support the jury verdict. There was certainly insufficient consistent evidence presented to make the jury verdict a “miscarriage of justice.” As a result, the trial court did not abuse its discretion by denying James McCarthy’s motion for a new trial.

. W. Keeton, D. Dobbs, R. Keeton & R. Owen, Prosser & Keeton on the Law of Torts (5th ed. 1984).